 EXHIBIT 10.1
 
SUBLEASE AGREEMENT




This Sublease Agreement (“Sublease”) dated as of December 23, 2009, is made by
and between American Capital, Ltd., a Delaware corporation (f/k/a American
Capital Strategies, Ltd.) (“Sublandlord”) and Northwest Biotherapeutics, Inc., a
Delaware corporation (“Subtenant”).


RECITALS:




A.      Pursuant to an Office Lease (“Original Lease”) dated September 28, 2001
by and between Hampden Square Corporation, a Delaware corporation (“Landlord”)
and Sublandlord, as assignee of Abt Associates, Inc., Sublandlord leased certain
premises (“Prime Lease Premises”) from Landlord consisting of 61,342 rentable
square feet (“RSF”), in the building located at 4800 Montgomery Lane, Bethesda,
Maryland (“Building”).


B.         The Original Lease was amended by a Notice of Lease Term Dates dated
as of January 24, 2003 (“Amendment” and together with the Original Lease, and as
the same may be further amended from time to time, the “Lease”).  A copy of the
Lease is attached hereto as Exhibit A.


C.         Sublandlord desires to sublease to Subtenant, and Subtenant desires
to sublease from Sublandlord, a portion of the Prime Lease Premises constituting
approximately 7,097 RSF located on the 8th Floor of the Building, as depicted on
Exhibit B attached hereto (the “Subleased Premises”).


Now, therefore, Sublandlord and Subtenant, hereby agree as follows:


1.                Sublease Term.  The term of this Sublease (“Sublease Term”)
with respect to the Subleased Premises shall commence on the Sublease
Commencement Date (hereinafter defined) and shall expire on September 30, 2012
(the “Sublease Expiration Date”).  Except to the extent expressly provided to
the contrary in this Sublease, no termination of this Sublease shall diminish or
otherwise affect the liabilities of Subtenant that accrued prior to the
effective date of termination.  The “Sublease Commencement Date” shall be the
later of (i) December 1, 2009 and (ii) the date that is one (1) business day
after execution and delivery by Landlord, Subtenant and Sublandlord of a
sublease consent in substantially the form attached hereto as Exhibit B or such
other form as Landlord may require (“Sublease Consent”).
 
 
 

--------------------------------------------------------------------------------

 
 
2.                Subleased Premises; Subtenant Improvement Allowance.
 
(a)           Except as otherwise expressly provided herein, Subtenant shall
accept possession of the Subleased Premises “AS IS” on the Sublease Commencement
Date, and Except for the performance of the Sublandlord’s Work (hereinafter
defined), Sublandlord shall have no obligation to make any alterations or
improvements of any kind to prepare the Subleased Premises for Subtenant’s
occupancy; provided, however, that the Subleased Premises shall be delivered in
broom clean condition and free from debris.  Sublandlord makes no
representations or warranties whatsoever with respect to the condition of the
Subleased Premises or the building systems serving the Subleased Premises.  In
entering into this Sublease, Subtenant has not relied upon or been induced by
any statement or representation regarding the condition or suitability of the
Subleased Premises other than those, if any, set forth in this
Sublease.  Notwithstanding the foregoing, Sublandlord shall perform the
following work at its sole cost prior to the Sublease Commencement Date
(“Sublandlord’s Work”):  Sublandlord shall cause the water supply and drain in
the kitchen located in the Subleased Premises to be in good working order and
Sublandlord shall repair or replace as necessary the lock on the door to the
rear entrance to the Subleased Premises.
 
(b)           Notwithstanding the foregoing, Sublandlord shall make available
for the performance of Subtenant’s Work (as hereinafter defined) an allowance
(the “Subtenant Allowance”) in an amount equal to the product of (a) Six and
00/100 Dollars ($6.00) multiplied by (b) the number of square feet of rentable
area comprising the Subleased Premises, or Forty-Two Thousand Five Hundred
Eighty-Two and 00/100 Dollars ($42,582.00).  Sublandlord shall pay the Subtenant
Allowance to Subtenant in no more than three (3) installments.  Each installment
shall be paid to Subtenant within thirty (30) days following Subtenant’s
completion of that portion of Subtenant’s Work for which the request is being
made and Sublandlord’s receipt from Subtenant of (i) invoices reasonably
evidencing work or services performed with respect to the portion of Subtenant’s
Work for the installment of the Subtenant Allowance that is being requested;
(ii) receipted bills or other evidence that the aforesaid invoices have been
paid in full; and (iii) waivers or releases of liens from each of Subtenant’s
contractors, subcontractors and suppliers in connection with the work performed
or materials supplied as evidenced by the aforesaid invoices, which waivers and
releases may be conditioned upon payment of the amounts set forth
therein.  Subtenant shall complete the Specified Work (hereinafter defined) not
later than May 31, 2010.  In addition, Subtenant shall utilize the Subtenant
Allowance on or before May 31, 2010.  Subtenant shall not be entitled to any
Rent abatement, offset or credit if Subtenant fails to use any portion of the
Subtenant Allowance on or before May 31, 2010.  In the event that Sublandlord
fails to pay any portion of the Subtenant Allowance to Subtenant on the date on
which such amount is payable to Subtenant in accordance with the terms of this
Sublease, and such failure continues for thirty (30) days after Subtenant
provides to Sublandlord written notice of such failure, then Subtenant, at its
option (exercisable by providing written notice to Sublandlord) and provided
Subtenant is not in default under the terms of this Sublease at such time, may
offset such unpaid amounts against the next installments of Base Rent coming due
hereunder until such amount has been fully applied.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           Subtenant shall improve the Subleased Premises in accordance with
the Subtenant’s Plans (as hereinafter defined).  Subtenant shall submit to
Sublandlord and Landlord Subtenant’s final plans and specifications for
improvements to the Subleased Premises (the “Subtenant’s Plans”), which shall be
subject to the prior written approval of Sublandlord and Landlord (the work set
forth in the Subtenant’s Plans being hereinafter referred to as “Subtenant’s
Work”), which approval Sublandlord shall not unreasonably withhold or
delay.  Notwithstanding anything to the contrary contained in this Sublease, in
all events, the scope of Subtenant’s Work shall include installation of a
dishwasher in the kitchen, special air conditioning units for the server room,
high capacity IT lines to the server room and the conference rooms, removal of
one office wall to create a reception area and relocation of a glass door from
inside the Subleased Premises to the suite entry, removal of one wall between
two existing offices to make a single larger office, and removal of the
telephone cabins across the corridor from the conference rooms (collectively,
the “Specified Work”).  Sublandlord acknowledges and agrees that Sublandlord has
approved the Specified Work pursuant to plans previously provided by Subtenant
to Sublandlord.  From and after the date of approval of Sublandlord and Landlord
of the Subtenant’s Plans, any changes to the Subtenant’s Plans shall not be
binding unless approved in writing by both Sublandlord and
Landlord.  Sublandlord shall either provide comments to, or approve, Subtenant’s
Plans within ten (10) days after its receipt of an electronic version and hard
copy of a complete and accurate set of Subtenant’s Plans.  If Sublandlord
disapproves Subtenant’s Plans, Subtenant shall promptly resubmit Subtenant’s
Plans revised to satisfy Sublandlord’s objections.  Sublandlord shall either
provide additional comments to, or approve, Subtenant’s Plans as revised within
ten (10) days after its receipt of same.  If Sublandlord does not provide
approval or provide any comments with respect to Subtenant’s Plans within such
10-day period, Subtenant may notify Sublandlord in writing that Sublandlord has
failed to respond, and if Sublandlord does not provide approval or provide any
comments with respect to Subtenant’s Plans within five (5) days after
Sublandlord’s receipt of Subtenant’s notice, Subtenant’s Plans shall be deemed
to be approved by Sublandlord.  Sublandlord’s approval of the Subtenant’s Plans
shall constitute approval of Subtenant’s design concept only and shall in no
event be deemed a representation or warranty by Sublandlord as to whether the
Subtenant’s Plans comply with any and all legal requirements applicable to the
Subtenant’s Plans and Subtenant’s Work. Upon completion of Subtenant's Work and
as part of the cost of Subtenant's Work, Subtenant will provide Sublandlord and
Landlord with final construction documents consisting of two hard copy sets of
bluelines and an electronic file in a format reasonably acceptable to
Sublandlord.  In the performance of Subtenant’s Work, Subtenant shall comply
with all applicable laws, codes and regulations.  Subtenant shall obtain all
permits, certificates and other governmental approvals from all governmental
entities having jurisdiction thereover which are necessary for the prosecution
and completion of Subtenant’s Work.  Subtenant’s Work shall include, but not be
limited to, the cost of all permits and governmental inspections, demolition,
fire life safety equipment installation, sprinkler relocation (if necessary) and
all architectural and engineering fees.  Prior to commencing Subtenant’s Work,
Subtenant shall provide to Sublandlord the name and address of each contractor
and subcontractor which Subtenant intends to employ to perform Subtenant’s Work,
the use of which subcontractors and contractors shall be subject to
Sublandlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed if (1) the contractor or subcontractor is properly
licensed and bonded, and (2) neither Sublandlord nor any of its affiliates has
had any prior experience with such contractor or subcontractor which was
unsatisfactory.  Sublandlord shall indicate whether or not it approves any such
contractor or subcontractor within seven (7) days after Subtenant’s request for
approval.  Prior to the commencement of any of Subtenant’s Work, Subtenant shall
deliver to Sublandlord, with respect to each contractor and subcontractor which
Subtenant intends to employ to perform any of Subtenant’s Work, a certificate of
insurance from each such contractor or subcontractor specifying Sublandlord as a
named insured and evidencing that each such contractor or subcontractor has
obtained the insurance coverages required under the terms of the Lease.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.                Rent.
 
(a)           Commencing on the date that is one hundred twenty (120) days after
the Sublease Commencement  Date (“Rent Commencement Date”), Subtenant shall,
without deduction, demand, notice from Sublandlord, or right of offset, pay to
Sublandlord for each month during the Sublease Term as annual basic rent (“Basic
Rent”) in the amount set forth in the following table:
 
Dates
Basic Rent (Monthly)
 
Rent Commencement Date through first day of calendar month following calendar
month in which anniversary of Rent Commencement Date occurs (such period, “First
Lease Year”)
$13,306.88
12- month period following expiration of First Lease Year (“Second Lease Year”)
$13,706.08
the period following Second Lease Year through Sublease Expiration Date
$14,117.26



 
All payments of Basic Rent shall be made in lawful money of the United States,
in advance on the first (1st) day of each calendar month during the Sublease
Term, the first payment of Basic Rent to be made as of the date this Sublease is
executed and applied against the first Basic Rent due hereunder.  Payments in
respect of a period less than a full calendar month shall be prorated based on
the actual number of days in such month during the Sublease Term.
 
(b)           Commencing on November 1, 2010 and continuing through the Sublease
Term, in addition to payment of the Basic Rent, Subtenant shall pay to
Sublandlord, as to each calendar year or portion thereof during the Sublease
Term, as additional rent (“Passthrough Rent”), without deduction, demand, notice
from Sublandlord, or right of offset, (i) Subtenant’s Percentage Share (as
hereafter defined) of the amount by which Operating Expenses (as defined in the
Lease) for such calendar year exceed Operating Expenses in calendar year 2010
(“Subtenant’s Expense Payment”) and (ii) Subtenant’s Percentage Share of the
amount by which Tax Expenses (as defined in the Lease) for such calendar year
exceed the Tax Expenses in calendar year 2010 (“Subtenant’s Tax Payment”).  As
used herein, “Subtenant’s Percentage Share” shall mean Four and 85/100 percent
(4.85%) (7,097 divided by 146,189).  At Subtenant’s request, Sublandlord shall
deliver to Subtenant any statements, invoices, or other materials delivered to
Sublandlord by or at the direction of Landlord with respect to the Passthrough
Rent.  Subtenant shall have no right to dispute the Operating Expenses and Tax
Expenses once the same is agreed upon by or adjudicated, pursuant to any dispute
mechanism is set forth in the Lease or applicable at law, by Sublandlord and
Landlord.  The obligations to make payments hereunder, which obligations arise
during and relate to the period prior to termination or expiration of this
Sublease, shall survive the termination or expiration of this Sublease.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)                “Rent” shall mean all Basic Rent, Passthrough Rent and all
other monies due by Subtenant under the terms of this Sublease.  Any payment of
Rent not paid within five (5) days of the due date thereof shall be subject to a
late charge of six percent (6%) of the amount of such installment.  Any amount
due from Subtenant to Sublandlord that is not paid when due shall bear interest
at an interest rate equal to the Prime Rate published from time to time in the
Money Rates column of The Wall Street Journal plus 5% (or, if lower, the highest
rate then allowed under the usury laws of the State of Maryland) from the date
due until the date paid.  The right of Sublandlord to charge a late charge and
interest with respect to past due installments of Rent is in addition to
Sublandlord’s other rights and remedies in the event of a default by Subtenant
hereunder.
 
4.                    Security Deposit.
 
            (a)  Contemporaneously upon execution of this Sublease, Subtenant
shall deposit with Sublandlord cash in the amount of $13,306 (“Security
Deposit”) as security for the faithful performance and observance by Subtenant
of the terms, provisions, covenants and conditions of this Sublease.  Failure to
deliver the same upon execution of this Sublease shall render this Sublease void
ab initio.  In the event Subtenant defaults in respect of any of the terms,
provisions, covenants and conditions of this Sublease after all applicable
notice and cure periods have passed, including, but not limited to, the payment
of Rent, Sublandlord may use, apply or retain the whole or any part of the
Security Deposit to the extent required for the payment of any Rent and any
other sum as to which Subtenant is in default or for any sum which Sublandlord
may expend or may be required to expend by reason of Subtenant’s default in
respect of any of the terms, provisions, covenants and conditions of this
Sublease, including but not limited to, any damages or deficiency accrued before
or after summary proceedings or other re-entry by Sublandlord.  In the event
that Subtenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Sublease, the Security Deposit
shall be returned to Subtenant promptly after the date fixed as the end of this
Sublease and after delivery of entire possession of the Subleased Premises to
Sublandlord.  In the event of an assignment by Sublandlord of its interest in
the Lease, Sublandlord shall transfer the Security Deposit to the assignee and
shall provide Subtenant with a written notice indicating the name and address of
the assignee.  In such event, Sublandlord shall thereupon be released by
Subtenant from all liability for the return of such Security Deposit, and
Subtenant agrees to look solely to the new Sublandlord for the return of said
Security Deposit; and it is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Security Deposit to a new Sublandlord.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)               In the event that Subtenant defaults in respect of any of the
terms, provisions, covenants and conditions of the Sublease and Sublandlord
utilizes all or any part of the security represented by the Security Deposit,
Sublandlord may, in addition to terminating this Sublease and exercising any
other rights and remedies that Sublandlord may have under the Lease, or at law
or in equity, retain the unapplied and unused balance of the principal amount of
the Security Deposit as security for the faithful performance and observance by
Subtenant thereafter of the terms, provisions, and conditions of this Sublease,
and may use, apply, or retain the whole or any part of said balance to the
extent required for payment of Rent, additional rent, or any other sum as to
which Subtenant is in default (after all applicable notice and cure periods set
forth herein have passed) or for any sum which Sublandlord may expend or be
required to expend by reason of Subtenant's default in respect of any of the
terms, covenants, and conditions of this Sublease (after all applicable notice
and cure periods set forth herein have passed).  In the event Sublandlord, in
accordance with the terms of this Sublease, applies or retains any portion or
all of the Security Deposit delivered hereunder, Subtenant shall forthwith
restore the amount so applied or retained so that at all times the amount
deposited shall be equal to the security required by Section 4(a).
 
5.         Furniture, Equipment and Signage.
 
(a)  Subtenant shall be responsible for providing its own furniture, fixtures,
equipment and cabling at its sole cost and expense.  Sublandlord shall have no
obligation to provide any of the foregoing.
 
(b)                 Sublandlord shall have the one-time obligation to use
reasonable efforts promptly following the Sublease Commencement Date to cause to
be installed at Sublandlord’s cost building standard suite entry signage
identifying Subtenant and three of its affiliates, namely Toucan Capital,
HealthBank and Oncocidex (collectively, the “Named Affiliates”) at the main
entrance to the Subleased Premises, which signage and the final location of the
same shall be subject to the approval of Sublandlord and Landlord (to the extent
required by the Lease).  Following the Sublease Commencment Date, Sublandlord
shall have the one-time obligation to seek to obtain from Landlord and make
available to Subtenant (at Landlord’s customary charge) Subtenant’s pro rata
share of directory strips for up to four (4) company names on the main directory
board in the Building lobby identifying Subtenant and the Named
Affiliates.  Upon the Sublease Expiration Date, Subtenant shall remove all suite
entry signage and repair any damage resulting therefrom, at Subtenant’s sole
cost and expense.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.         Access; Use.


(a) Subject to the terms and conditions set forth in the Lease, Subtenant shall
have access to the Subleased Premises twenty-four (24) hours per day, three
hundred sixty-five (365) days per year and Landlord’s electronic security and
control system will be used for Building access after normal Building hours.


(b) Sublandlord shall have the right, at all reasonable times, upon reasonable
notice (except in an emergency) to enter upon the Subleased Premises and to
examine and inspect the Subleased Premises and exercise its rights
hereunder.  Landlord shall have the right to access the Subleased Premises in
accordance with the terms of the Lease.  In exercising its rights under this
paragraph, Sublandlord shall exercise reasonable diligence to minimize
interference with Subtenant’s use and enjoyment of the Subleased Premises,
provided that in the event of an emergency, Sublandlord’s obligation with
respect to minimizing interference with Subtenant’s use and enjoyment of the
Subleased Premises shall be limited to the extent that is reasonable under the
circumstances of such emergency.


(c) Subtenant shall not use, nor suffer or permit any other person(s) to use,
the Subleased Premises for any purpose whatsoever other than any as general
office purposes, consistent with similar first-class office buildings in
downtown Bethesda, Maryland.  In no event shall Subtenant use the Subleased
Premises, or suffer or permit the Subleased Premises to be used, for any
unlawful activity or purpose or in any unlawful manner or in violation of any
order, ordinance, regulation or rules of any governmental or quasi-governmental
body, or for residential purposes.  Subtenant shall not commit or allow any
waste or damage to be committed on any portion of the Subleased Premises.


(d) Subtenant shall at all times comply with any rules and regulations
(including parking rules and regulations) as may be promulgated from time to
time by Landlord for the Building (including the Rules and Regulations described
in the Lease).


7.         Covenant of Quiet Enjoyment.  Sublandlord hereby covenants that if
and so long as Subtenant performs every obligation of Subtenant under this
Sublease subject to the notice and cure provisions herein, then, subject to the
other provisions of this Sublease, Subtenant shall peaceably and quietly enjoy
the Subleased Premises during the Sublease Term without hindrance by Sublandlord
or any person lawfully claiming through or under Sublandlord.


8.         Alterations.  Subtenant shall not make any alterations or leasehold
improvements to the Subleased Premises without the prior consent of Sublandlord,
which consent shall not be unreasonably withheld or delayed, nor without the
prior consent of Landlord in accordance with the terms of the Lease.  It shall
be deemed reasonable for Sublandlord to disapprove or condition any alteration
disapproved by, or as to which similar conditions are imposed by, Landlord
(whether or not reasonable). Except for Sublandlord’s obligation to pay the
Tenant Allowance to Subtenant in accordance with this Sublease, and except for
Sublandlord’s obligation to cause the water supply and drain in the kitchen to
be in full working order on or prior to the Sublease Commencement Date,
Subtenant shall be responsible for all costs associated with any modifications
or alterations to the Subleased Premises, including without limitation the costs
of all design, architectural and engineering work related thereto, construction
management fees, construction costs of alterations, costs of cabling, costs for
installation of equipment, fixtures and furnishings and/or modifications to
existing systems, equipment, fixtures and furnishings, all governmental and
quasi-governmental approvals and permits required therefor, construction
supervision or management fees of Landlord and/or Sublandlord, and all other
direct and indirect construction costs applicable to Subtenant and the Subleased
Premises and all moving expenses.
 
 
- 7 -

--------------------------------------------------------------------------------

 


9.         Services.  Pursuant to the Lease, Landlord is obligated to provide to
the Subleased Premises on behalf of Sublandlord interior climate control,
janitorial and cleaning, access control, elevator, and utility services.
Sublandlord shall cooperate with Subtenant and shall use such reasonable
efforts, at Subtenant’s sole cost and expense, to cause Landlord to provide such
services and perform such obligations for the benefit of Subtenant.  Sublandlord
shall not be obligated to perform and shall not be liable for the performance by
Landlord of any of the obligations assumed and undertaken by Landlord under the
Lease, and Subtenant shall have no claim against Sublandlord by reason of any
default upon the part of Landlord or any failure on the part of Landlord to
provide any service or perform any other obligation that Landlord is obligated
to provide or perform under the Lease.  Notwithstanding the foregoing,
Sublandlord shall use commercially reasonable efforts to enforce its rights to
receive services from Landlord in accordance with the terms of the Lease.


10.         Insurance.


(a) Subtenant shall obtain and keep in force during the Sublease Term all
insurance policies required to be maintained by the Tenant under and in
accordance with the terms of the Lease, including without limitation Section
10.3 of the Lease.  Subtenant shall name Sublandlord as an additional insured in
any case where Subtenant is required to name Landlord as an additional insured
under the terms of the Lease.  In addition, Subtenant shall maintain insurance
covering Subtenant’s trade fixtures, furniture, equipment, other personal
property and any alterations or improvements made to the Subleased Premises by
or on behalf of Subtenant against such other perils and in such amounts as
Sublandlord may from time to time reasonably require upon not less than ninety
(90) days’ prior notice.  Not later than the Sublease Commencement Date, and not
less than thirty (30) days prior to the expiration date of each policy providing
all or part of the insurance required above, Subtenant shall furnish to
Sublandlord certificates or other proof of Subtenant’s procurement of the
insurance required hereunder which in all cases are acceptable to Sublandlord as
to the insurance from time to time required hereby, and such other information
as may be reasonably requested by Sublandlord.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(b) Sublandlord and Subtenant each hereby agree to exercise all reasonable
commercial diligence to have included in each of its hazard insurance policies
pertaining to the Subleased Premises and the property therein, against loss,
damage or destruction by fire or other casualty therein covered a waiver of the
insurer’s right of subrogation against the other party, or, if such waiver
should be unattainable or unenforceable, (i) an express agreement that such
policy shall not be invalidated if the insured waives, before the casualty, the
right of recovery against any party responsible for a casualty covered by the
policy or (ii) any other form of permission for the release of the other
party.  If such waiver, agreement or permission shall not be, or shall cease to
be, obtainable (A) without additional charge, or (B) at all, the insured party
shall so notify the other party promptly after learning thereof.  In the first
such case, if the other party shall so elect and shall pay the insurer’s
additional charge therefor, such waiver, agreement or permission shall be
included in the policy.  Each party hereby releases the other party with respect
to any claim (including a claim for negligence) which it might otherwise have
against the other party for loss, damage or destruction with respect to the
releasing party’s property occurring during the Sublease Term to the extent to
which the releasing party is insured and receives proceeds under a policy or
policies containing a waiver of subrogation or permission to release liability,
as provided in this Section 10(b).  If, notwithstanding the recovery of
insurance proceeds by either party for such loss, damage or destruction of its
property, the other party is liable to the first party with respect thereto or
is obligated under this Sublease to make replacement, repair or restoration or
payment, then (provided the first party’s right of full recovery under its
insurance policies is not thereby prejudiced or otherwise adversely affected)
the amount of the net proceeds of the first party’s insurance against such loss,
damage or destruction shall be offset against the second party’s liability to
the first party therefor, or shall be made available to the second party to pay
for replacement, repair or restoration, as the case may be.  Nothing contained
in this Section 10(b) shall relieve either party of any duty imposed elsewhere
in this Sublease to repair, restore or rebuild the leasehold improvements and
alterations in the Subleased Premises.


11.         Indemnification.  Subtenant hereby indemnifies and holds Sublandlord
harmless from and against any and all costs, damages, claims, liability, causes
of action, suits, judgments and expenses (including reasonable attorney’s fees,
disbursements, and actual costs), losses and court costs suffered by or claimed
against Sublandlord, directly or indirectly, for death, bodily injury or
property damage to the extent based on or arising wholly or substantially out of
any negligent acts or omissions of Subtenant or its agents and in respect of all
costs, damages, expenses and liabilities incurred by or asserted against
Sublandlord in connection with or arising out of all such claims, liability
and/or suits, including court costs, reasonable attorneys’ fees and the other
expenses of any action, proceeding or suit pertaining thereto, except to the
extent attributable to the grossly negligent acts or omissions of the
Sublandlord or its agents.  In addition, Subtenant hereby indemnifies and holds
Sublandlord harmless from and against any and all actual out of pocket
attorneys’ fees and expenses incurred in connection with negotiating this
Sublease in the event that the Subleased Premises are recaptured by Landlord
pursuant to the terms of the Lease.   Except as provided in Section 14 of this
Sublease, Subtenant shall not be liable for consequential damages.
 
 
- 9 -

--------------------------------------------------------------------------------

 


12.                Default; Remedies.  (a) It shall constitute a “Default” if
any of the following occurs:


(i) Subtenant shall fail to pay Rent, as and when due, and such failure should
continue for more than five (5) business days after receipt of written notice of
such failure from Sublandlord;


(ii) Subtenant shall default in any other obligation or covenant hereunder, and
if such default is curable, if such default shall continue for a period of more
than fifteen (15) days after Sublandlord gives written notice to Subtenant
specifying the default; provided that, if such default cannot reasonably be
cured within such fifteen (15) day period, the cure period therefore shall be
extended for such time as is reasonably necessary to effect a cure of such
default (but in no event beyond twenty-five (25) days after such notice is
given) on the condition that Subtenant immediately commences and continuously
diligently pursues such a cure to completion, and that, promptly upon
determining that the aforesaid fifteen (15) day cure period is inadequate,
Subtenant shall give notice to Sublandlord of the steps being taken to cure such
default and the amount of time reasonably estimated by Subtenant to effect such
cure; and provided further that, if Subtenant has defaulted in the performance
of the same obligation or covenant three or more times during the Sublease Term
and notice of such default has been given by Sublandlord in each instance, then
no cure period shall thereafter be applicable hereunder;


(iii) the Subleased Premises shall not, without the prior written consent of
Sublandlord and Landlord, be occupied by any persons other than Subtenant or its
permitted assigns or subtenants (except their respective guests or invitees, on
an incidental, non-continuing basis), or be used for any purpose or by any
persons other than those permitted hereunder, or if Subtenant shall enter into
or purport to enter into any assignment, subletting or other
transfer.  Notwithstanding the foregoing, Subtenant shall have the right to
permit the Named Affiliates to occupy the Subleased Premises so long as the
Named Affiliates are under common control with Subtenant.


(iv) Subtenant’s interest in this Sublease or the balance of the leasehold
interest created by this Sublease, or any material portion of the goods and
chattels of Subtenant, shall at any time be seized in execution, attachment or
by other judicial process; provided that no such execution, attachment or other
judicial process shall constitute a Default if Subtenant shall,
contemporaneously with such execution, attachment or other judicial process,
provide Sublandlord with evidence reasonably satisfactory to Sublandlord that
Subtenant will be able to continue to perform all of Subtenant’s obligations
hereunder when and as required;
 
 
- 10 -

--------------------------------------------------------------------------------

 


(v) Subtenant shall make any general assignment for the benefit of creditors or
become bankrupt or insolvent or take the benefit of any statute for bankrupt or
insolvent debtors, or Subtenant shall take any steps or suffer any order to be
made for its winding-up or other termination of its existence; or a custodian,
trustee, receiver or receiver-manager or agent or other like person shall be
appointed for the assets of Subtenant (including where such receiver or like
person shall be appointed in an involuntary proceeding, if such appointment
shall not be withdrawn within sixty (60) days from the date of appointment); or


(vi) Subtenant shall abandon the Subleased Premises.


(b) Upon the occurrence of any Default, Sublandlord shall have the following
rights and remedies, all of which are cumulative and not alternative and are not
to the exclusion of any other or additional rights and remedies in law or equity
available to Sublandlord by statute or otherwise:  (1) cure any Default by
making any payments or taking any actions required to do so, and Subtenant shall
promptly upon presentation of invoices and reasonable supporting documentation,
pay all amounts reasonably incurred by Sublandlord in curing such Default,
including court costs and reasonable attorneys’ fees and disbursements in
connection therewith, together with interest thereon at the rate of ten percent
(10%) per year; (2) recover all accrued but unpaid Rent, together with interest
thereon at the rate of ten percent (10%) per year; (3) terminate this Sublease
by giving notice of such termination to Subtenant, and this Sublease shall
immediately and automatically terminate upon the effective date specified in
such notice; (4) re-enter and resume possession of the Subleased Premises and
remove all persons and property therefrom, by any acts or proceedings available
by law, without being liable for any damages therefor, and no such re-entry nor
any acceptance of keys from Subtenant or cancellation of Subtenant’s security
passes shall be deemed an acceptance of the surrender of this Sublease, and in
the event of any such re-entry, Subtenant shall remain liable for all Rent for
the balance of the Sublease Term; (5) in its name but as agent for Subtenant if
this Sublease is not terminated, or in Sublandlord’s own behalf if this Sublease
is terminated, relet the whole or any portion of the Subleased Premises for any
period equal to or greater or less than the period which would have constituted
the balance of the Sublease Term, for any sum and on terms and conditions that
Sublandlord deems suitable and satisfactory, making such alterations, repairs,
or replacements and decorations in and to the Subleased Premises as Sublandlord
deems appropriate in its sole discretion for the purpose of re-letting this
Premises, and the making of such alterations or repairs, replacements and
decorations shall not operate or be construed to release Subtenant from
liability under this Sublease; (6) if this Sublease shall be terminated as
provided in this paragraph, by summary proceedings or otherwise as a result of
any Default, or if Sublandlord shall re-enter the Subleased Premises without
also terminating this Sublease, whether the Subleased Premises shall be relet or
not, Sublandlord shall be entitled to recover from Subtenant an amount equal to
the sum of (a) all accrued and unpaid Rent as of the date of termination or
re-entry plus (b) at the election of Sublandlord in its sole discretion either
(i) any positive difference between the Rent due hereunder and the rent actually
received by reason of any reletting, with any suit brought by Sublandlord to
enforce collection of such difference for any one month not prejudicing
Sublandlord’s right to enforce the collection of any difference for any
subsequent month in subsequent separate actions, as said damages shall have been
made more easily ascertainable by successive relettings and with Sublandlord not
being liable for any failure to relet the Subleased Premises or any part thereof
or for any failure to collect any rent due upon any such reletting or (ii) the
positive difference between the present value of the sum of the monthly
installments of Rent from and after the date of re-entry or termination through
the end of the applicable Sublease Term and the present value of the fair market
rental value of the Subleased Premises over the same period, which present value
is based on a discount rate equal to the then-current average yield on Treasury
bonds maturing at approximately the same time as the Sublease Expiration Date;
and/or (7) recover all reasonable costs, damages, expenses and fees incurred by
Sublandlord in connection with any of the foregoing (including reasonable
brokerage fees in connection with any re-letting(s), court costs and reasonable
attorneys’ fees and disbursements, and any reasonable expense for putting and
keeping the Subleased Premises in good order and for making alterations,
repairs, replacements and decorations in and to the Subleased Premises and
otherwise preparing them for re-letting(s)), which amounts shall be due and
payable by Subtenant to Sublandlord on demand.  Notwithstanding anything to the
contrary contained in this Sublease, Sublandlord shall use reasonable efforts to
re-let the  Subleased Premises in the event that Sublandlord terminates
Subtenant’s right to possess the Subleased Premises.
 
 
- 11 -

--------------------------------------------------------------------------------

 


(c) In the event that this Sublease is terminated and/or Subtenant’s right to
possession of the Subleased Premises has terminated, Subtenant hereby
waives:  (i) any right to any notice to cure or vacate or to quit provided by
any present or future laws; and (ii) any and all rights of redemption under any
present or future laws.


(d) Each of Sublandlord and Subtenant agrees to and does hereby waive trial by
jury in any action, proceeding or counterclaim brought by either of them against
the other in respect of any matters arising out of or in any way connected with
this Sublease, the relationship of sublandlord and subtenant, Subtenant’s use or
occupancy of the Subleased Premises, any claim of injury or damage, or any
statutory remedy.  Subtenant hereby represents and acknowledges that neither
Sublandlord, nor any broker or agent, has represented or otherwise indicated
that Sublandlord under any circumstances whatsoever will not seek to enforce
this waiver of jury trial.


13.         Repairs and Maintenance.   Subtenant shall have the sole
responsibility, at its expense, to maintain all furnishings and equipment in the
Subleased Premises and the improvements and equipment in the Subleased Premises
in good condition, repair, and working order, normal wear and tear and damage by
insured casualty or accident excepted.
 
 
- 12 -

--------------------------------------------------------------------------------

 


14.         Surrender of Premises; Holdover.


(a) Upon the Sublease Expiration Date, Subtenant shall fully vacate and
surrender the Subleased Premises to Sublandlord, broom clean and in as good
order and condition as they were on the on the date of this Sublease, ordinary
wear and tear, and insured casualties and damages caused by the elements, fire
and other casualty and accident excepted (provided the insurance proceeds are
paid to Sublandlord).  If Landlord requires that Subtenant remove any
alterations (including the Subtenant’s Work) installed by Subtenant, then
Subtenant shall cause such alterations to be removed prior to the expiration of
the Sublease Term.  Sublandlord shall have no obligation to provide notice to
Subtenant to remove any such alterations.  In the event that Subtenant fails to
surrender the Subleased Premises when and in the condition required by this
Sublease, Subtenant hereby irrevocably agrees that Sublandlord shall have the
right, in its sole discretion, to pursue  any legal processes then available to
Sublandlord to evict Subtenant from the Subleased Premises.


(b) In the event that Subtenant shall not, on or before the Sublease Expiration
Date, have returned the Subleased Premises to Sublandlord fully vacant, broom
clean and otherwise in the condition required by this Sublease, then Subtenant
shall, by virtue of this Sublease, become a tenant at sufferance at a monthly
rental equal to two (2) times the monthly installments of Rent due under the
terms of this Sublease, commencing said monthly tenancy with the first day after
the end of the Sublease Term.  Subtenant, as a tenant at sufferance, shall be
subject to all of the conditions and covenants of this Sublease as though the
tenancy had originally been a monthly tenancy.  During the holdover period, each
party hereto shall give to the other at least thirty (30) days’ written notice
to quit the Subleased Premises, except in the event of nonpayment of monthly
installments of Rent when due, or of the breach of any other covenant by
Subtenant, in which event Subtenant shall not be entitled to any notice to quit,
the usual thirty (30) days’ notice to quit being expressly
waived.  Notwithstanding the foregoing, if Sublandlord shall desire to regain
possession of the Subleased Premises promptly at the expiration of the Sublease
Term or any extension thereof, Sublandlord may re-enter and take possession of
the Subleased Premises by any legal action or process in force in the State of
Maryland, without any notice to quit being required, such notice to quit being
hereby waived, and Subtenant shall indemnify and hold harmless Sublandlord for
all damages, whether direct, special, actual, indirect, or otherwise, as may be
incurred by Sublandlord as a result thereof, including without limitation (i)
all reasonable attorneys’ fees and other costs and expenses of Sublandlord
incurred thereby, (ii) the cost of restoring the Subleased Premises to the
condition required by this Sublease as of the Sublease Expiration Date, and
(iii) any damages, claims, expenses or losses that Sublandlord incurs as a
result of Subtenant’s holdover (such as, without limitation, holdover damages
under the Lease).


15.         Notices.


(a) Notices and other communications between Subtenant and Sublandlord in
connection with this Sublease shall be in writing and shall be deemed given upon
delivery by hand, overnight courier, or by certified mail, return receipt
requested, to Sublandlord and to Subtenant at the following addresses.  Notices
shall be deemed given as of the date received, or the date such notices would
have been received but for the addressee’s refusal thereof:
 
 
- 13 -

--------------------------------------------------------------------------------

 


If to Subtenant:


Northwest Biotherapeutics, Inc.
4800 Montgomery Lane
Bethesda, Maryland 20814
Attention:  Linda Powers


with a copy to:


McMillan Metro, P.C.
1901 Research Boulevard, Suite 500
Rockville, Maryland 20850
Attention: Michael A. Faerber




If to Sublandlord:



 
Attention:  Christopher Smith
American Capital, Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814

 
 
with a copy to:

 
Arnold & Porter LLP

 
555 12th Street, N.W.

 
Washington, D.C.  20004

 
Attention:  Kenneth L. Schwartz



Either party may change its recipient and address for notices by a notice to the
other in accordance with the foregoing.


(b) Subtenant shall promptly furnish Sublandlord with copies of all notices that
it receives from Landlord and Sublandlord shall promptly furnish Subtenant with
copies of all notices that Sublandlord receives from Landlord relating to the
Subleased Premises.
 
 
- 14 -

--------------------------------------------------------------------------------

 


16.         Relationship to Lease.


(a)  Subject to Section 16(b) of this Sublease, notwithstanding anything to the
contrary in this Sublease, in the event that the Lease is terminated prior to
its scheduled expiration date, this Sublease shall thereupon immediately
terminate.


(b) Sublandlord hereby agrees not voluntarily to permit any termination of the
Lease (except as a result of casualty or condemnation or other rights
Sublandlord has in the Lease to terminate the same).  This Section 16(b) shall
not apply to any modifications to rules and regulations (including parking rules
and regulations) as may be promulgated from time to time.


(c) Subtenant acknowledges that it has received and reviewed the Lease (redacted
to delete certain business or confidential terms).  Subtenant’s rights pursuant
to this Sublease are subject and subordinate at all times to the Lease and to
all of the terms, covenants, and agreements of the Lease, except as expressly
modified by this Sublease.  Subtenant shall not do or permit anything to be done
in, or in connection with Subtenant’s use or occupancy of, the Subleased
Premises, which would violate any of the unredacted terms, covenants, or
agreements of the Lease.  Except as modified hereby, Subtenant covenants and
agrees to perform, observe and fulfill all of Sublandlord’s unredacted
obligations, duties, undertakings, and covenants under the Lease which relate to
the Subleased Premises and Subtenant’s rights hereunder.  Except as modified
hereby, except for any provisions of this Sublease which conflict with the Lease
(in which case the provisions of this Sublease shall control as between
Sublandlord and Subtenant) and except as provided below, Sublandlord shall have
the same obligations to Subtenant and rights of Landlord against Subtenant with
respect to this Sublease, as the “Landlord” has with respect to and against the
“Tenant” pursuant to the Lease, and Subtenant shall have the same obligations to
Sublandlord and rights of Tenant against Sublandlord with respect to this
Sublease, as the “Tenant” has with respect to and against the “Landlord”
pursuant to the Lease.  Sublandlord may enforce directly against Subtenant any
of the rights and remedies granted to Landlord pursuant to the Lease.  The
foregoing notwithstanding, the provisions of the Lease described on Exhibit D
attached hereto shall not be applicable to this Sublease.  Sublandlord may
enforce directly against Subtenant any of the rights and remedies granted to
Landlord pursuant to the Lease.  Nothing in this Sublease shall be construed or
interpreted to grant any greater rights than Sublandlord has received as Tenant
from Landlord pursuant to the Lease.


(d) If Subtenant desires to take an action which, under the applicable
provisions of the Lease, requires the approval or consent of Landlord, then
Subtenant shall not take such action until Landlord has provided its approval or
consent in connection therewith.


17.         Subleasing and Assignment.  Subtenant shall not assign this Sublease
or sub-sublease all or any portion of the Subleased Premises without the prior
written consent of Sublandlord, which consent may be withheld in the sole and
absolute discretion of Sublandlord.  Any attempt by Subtenant to assign this
Sublease or sub-sublease all or any portion of the Subleased Premises without
the prior written consent of Sublandlord shall be void ab initio and shall be
deemed null, void and ineffective.
 
 
- 15 -

--------------------------------------------------------------------------------

 


18.         Sublease Consent.  The parties acknowledge and agree that the Lease
provides that Sublandlord’s ability to sublet the Subleased Premises is subject
to the consent of the Landlord, and therefore, a condition to the effectiveness
of this Sublease is that the Landlord execute and deliver the Sublease Consent
in a form reasonably satisfactory to Sublandlord.  Sublandlord shall use
reasonable efforts to obtain such consent, and Subtenant shall reasonably
cooperate with Sublandlord in connection with those efforts, including, without
limitation, promptly delivering such financial and other information and
documentation that Landlord reasonably requests.  If, notwithstanding such
reasonable efforts, Landlord does not execute a Sublease Consent in form
reasonably satisfactory to Sublandlord by March 18, 2010 this Sublease shall be
null and void and of no further effect, in which case Sublandlord and Subtenant
shall promptly return to one another any items or funds delivered to the other
pursuant to this Sublease, and neither shall have any further obligations to the
other hereunder.  Sublandlord will request that Landlord incorporate into the
Sublease Consent Landlord’s agreement to recognize this Sublease as a direct
lease between Landlord and Subtenant in the event of the termination of the
Lease prior to its scheduled expiration date.  Subtenant acknowledges and agrees
that the effectiveness of this Sublease shall not be contingent on Landlord’s
agreement to recognize the Sublease as a direct lease in the event of the
termination of the Lease prior to its scheduled expiration date.


19.         Brokers. Sublandlord and Subtenant each represents and warrants to
the other that it has not dealt with any broker or finder in connection with
this Sublease, other than CBRE and Jones Lang LaSalle (“Broker”).  Sublandlord
and Subtenant shall each indemnify and hold the other harmless from the
indemnifying party’s breach of the foregoing representation and
warranty.  Sublandlord shall pay a leasing commission to Broker pursuant to a
separate agreement between Sublandlord and Broker. Sublandlord and Subtenant
each represents and warrants to the other that, except as hereinafter set forth,
neither of them has employed any broker in procuring or carrying on any
negotiations relating to this Sublease.  Sublandlord and Subtenant shall
indemnify and hold each other harmless from any loss, claim or damage relating
to the breach of the foregoing representation and warranty.  Sublandlord
recognizes only CBRE, as Subtenant’s agents, and Jones Lang LaSalle, as
Sublandlord’s agent, as brokers with respect to this Sublease.  Sublandlord
shall be responsible for the payment of any leasing commissions owed to Jones
Lang LaSalle pursuant to a separate agreement between Sublandlord and  Jones
Lang LaSalle.  Jones Lang LaSalle shall be solely responsible for compensating
CBRE pursuant to a separate agreement between them.


20.         Parking.  Sublandlord shall allocate to Subtenant Sublandlord’s
right under the Lease to lease 1 parking space per 550 rentable square feet of
the Subleased Premises at prevailing market rents in accordance with the terms
of the Lease.  Subtenant shall be obligated to pay the market price for such
spaces directly to the parking garage operator.  If Subtenant desires to lease
fewer than the maximum number of parking spaces available to Subtenant pursuant
to this Section 20, Subtenant shall notify Sublandlord sixty (60) days in
advance of relinquishing such spaces.
 
 
- 16 -

--------------------------------------------------------------------------------

 


21.         Estoppel Certificate. Subtenant shall, without charge, at any time
and from time to time, within five (5) business days of request therefor by
Sublandlord, execute, acknowledge and deliver a written estoppel certificate
certifying, as of the date of such estoppel certificate, the following:  (a)
whether or not this Sublease is unmodified and in full force and effect (or if
there has been a modification, whether or not the Sublease is in full force and
effect as modified and setting forth such modifications); (b) whether or not the
Sublease Term has commenced and the full rental is now accruing; (c) the amounts
of Rent currently due and payable by Subtenant; (d) that no Basic Rent (except
the first installment thereof) has been paid more than thirty (30) days in
advance of its due date; (e) whether or not Subtenant has accepted possession of
the Subleased Premises and is currently operating its business therein; (f) that
Subtenant has no knowledge of any then uncured defaults by Sublandlord of its
obligations under this Sublease (or, if Subtenant has such knowledge, specifying
the same in detail); (g) the address to which notices to Subtenant should be
sent; and (h) any other information reasonably requested by Sublandlord related
to this Sublease.


22.         Miscellaneous.


(a) This Sublease contains the entire agreement between Sublandlord and
Subtenant with respect to the use and occupancy of the Subleased Premises, and
any agreement hereafter made shall be ineffective to amend or modify this
Sublease in whole or in part unless such agreement is in writing and is signed
by the party against whom enforcement of the change, modification or discharge
is sought.  This Sublease shall bind and inure to the benefit of the parties
hereto and their respective successors and their respective permitted
assigns.  Whenever used in this Sublease, the word “including” shall be deemed
to mean “including without limitation”.  Captions used in this Sublease are for
convenience of reference only, and shall be of no force or effect in the
construction or interpretation of this Sublease.  References to “Sections,”
“paragraphs,” and “Exhibits” are to the corresponding portions of this Sublease,
unless expressly stated to the contrary.  Time is of the essence in this
Sublease and of all provisions hereof, except as expressly set forth to contrary
herein.  Nothing contained in this Sublease shall be deemed or construed as
creating the relationship of principal and agent, partnership, or joint venture
between Sublandlord and Subtenant, nor any relationship whatsoever other than
that of sublandlord and subtenant.  This Sublease shall be construed in
accordance with the laws of the State of Maryland.  Subtenant shall have no
right to record in the applicable land records this Sublease or any memorandum
thereof.  The submission of this Sublease by Sublandlord to Subtenant shall not
constitute an offer by Sublandlord and Sublandlord shall not be bound in any way
unless and until this Sublease is executed and delivered by both parties and the
same is consented to by Landlord, if applicable.


(b)  Each party represents and warrants to the other that it has the power and
authority to enter into this Sublease, and that this Sublease is the valid and
binding obligation of such party and is enforceable against it in accordance
with its terms, subject to general equitable principles and creditors’ rights.


[signatures appear on following page]
 
 
- 17 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Sublandlord and Subtenant have respectively executed this
Sublease as of the day and year first above written.
 

  SUBLANDLORD:           AMERICAN CAPITAL, LTD.                  
 
By:
      Name:       Its:                       SUBTENANT:           NORTHWEST
BIOTHERAPEUTICS, INC.                     By:       Name:       Its:    

 
 
- 18 -

--------------------------------------------------------------------------------

 


List of Exhibits


Exhibit A 
Copy of Lease
Exhibit B 
Form of Sublease Consent
Exhibit C 
Excluded Lease Provisions

                               
 
- 19 -

--------------------------------------------------------------------------------

 


EXHIBIT A




COPY OF LEASE


(See attached)
 
 
 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
DEPICTION OF SUBLEASED PREMISES
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
CONSENT TO SUBLEASE
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


EXCLUDED LEASE PROVISIONS




Original Lease:


Summary of Basic Lease Information - Section 9, Section 11, Section 12, Section
13
Article 28
Section 29.26
Article 30
Article 31
Article 32
Article 33
Exhibit B




Amendment:
 
 
D-1

--------------------------------------------------------------------------------

 



